Fourth Court of Appeals
                                           San Antonio, Texas
                                                 September 28, 2015

                                               No. 04-15-00514-CV

               SELECT BUILDING SYSTEMS, INC. and Tri-Bar Ranch Company, Ltd.,
                                     Appellants

                                                         v.

                                      ROBERTSON ELECTRIC, INC.,
                                              Appellee

                       From the 216th Judicial District Court, Kendall County, Texas
                                         Trial Court No. 13-212
                                Honorable Bill R. Palmer, Judge Presiding

                                                  ORDER
             The District Clerk’s Notification of Late Record is this date NOTED. Time is extended
      to October 26, 2015.

                                                                       PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT


cc:            Jimmie Lee J. Brown Jr.                        Colbie Brazell Hale
               3102 Cherry Creek Drive                        1700 Pacific Avenue, Suite 3800
               Missouri City, TX 77459                        Dallas, TX 75201

               Susan Jackson, District Clerk                  John W. Slates
               201 E. San Antonio Street, suite 201           1700 Pacific Avenue, Suite 3800
               Boerne, TX 78006                               Dallas, TX 75201

               Samuel V. Houston, III                         Thomas C. Clark
               4040 Broadway Street, Suite 440                12222 Merit Drive, Suite 340
               San Antonio, TX 78209                          Dallas, TX 75251

               Tami L. Wolff, Official Court Reporter
               Kendall County Courthouse
               201 E. San Antonio Street, Suite 212
               Boerne, TX 78006